

116 SRES 628 IS: Celebrating the 140th anniversary of the establishment of diplomatic relations between the United States and Romania.
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 628IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Johnson (for himself and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCelebrating the 140th anniversary of the establishment of diplomatic relations between the United States and Romania.Whereas the United States established diplomatic relations with Romania in June 1880;Whereas, in 1997, the United States and Romania established a long-term partnership based on the United States recognition of Romania's strategic importance, the commitment to shared values, and a common interest in stability and democratic progress;Whereas Romania joined the North Atlantic Treaty Organization (NATO) in 2004 and hosts NATO’s Multi-national Division Headquarters South East, a NATO Force Integration Unit, the Multi-national Brigade South East, and the Aegis Ashore Missile Defense System, a key element of the United States European Phased Adaptive Approach missile defense system;Whereas, in 2011, the United States and Romania issued the Joint Declaration on Strategic Partnership for the 21st Century Between the United States of America and Romania, reflecting increasing cooperation between the countries and throughout the Black Sea region to promote security, democracy, free market opportunities, and cultural exchange;Whereas Romania continues to modernize its armed forces and is 1 of 7 NATO members to have met its 2014 Wales Summit commitment to allocate at least 2 percent of gross domestic product for defense spending;Whereas the Romanian armed forces have supported NATO and United States operations in Iraq, Afghanistan, and other theaters for almost 2 decades, contributing more than 30,000 total combat and support personnel to those missions, some of whom have made the ultimate sacrifice;Whereas Romania is a member of the Global Coalition to Defeat ISIS, provided humanitarian assistance to the people of Iraq and Syria, and is making significant contributions to the fight against international terrorism;Whereas, on August 20, 2019, the United States and Romania signed a memorandum of understanding outlining a shared commitment to developing a secure and vibrant fifth-generation wireless infrastructure based on free and fair competition, transparency, and the rule of law—including a rigorous evaluation of vendors;Whereas Romania has played a leading role in the establishment of the Three Seas Initiative and was one of the first countries to invest in the Three Seas Initiative Investment Fund, which aims to increase energy independence and infrastructure connectivity across Central and Eastern Europe;Whereas the United States and Romania have been deepening their economic relationship through increased bilateral trade and investment, and in 2017, Romania hosted the tenth annual United States Commercial Service Trade Winds Forum and Trade Mission, helping United States companies boost exports across Southeast Europe;Whereas, in 2018, as Romania celebrated its Unification Centennial, Governors from across the United States issued Proclamations to congratulate Romanians and Romanian-Americans on that historic milestone, illustrating the close ties and friendship that exist between the United States and Romania;Whereas, in 2019, Romanians all across the United States commemorated 30 years since Romania’s liberation from the former communist regime, a powerful reminder of the fall of the Iron Curtain in 1989 and a celebration of the triumphant call of freedom, liberty, and dignity;Whereas the Romanian people have made progress in their efforts to hold their institutions and leadership accountable in the continued fight against high-level corruption;Whereas Romania resides in the strategically important and increasingly militarized Black Sea region, and has proven itself a critical security ally in the region, including by hosting the annual NATO Sea Shield exercise;Whereas, during these times of unprecedented challenge caused by the COVID–19 pandemic crisis, the United States and Romania are strengthening their partnership, such as through United States assistance with targeted funds, strategic military airlift and medical emergency equipment, and Romanian support for the swift repatriation of United States nationals overseas;Whereas, as a sign of solidarity and friendship between the people of Romania and the United States, Romania sent its first medical and expert support and advisory mission to Alabama, assigning 15 Romanian doctors, medical staff, and chemical and biological risk experts to exchange best practices and assist local COVID–19 efforts in care facilities, nursing homes, and hospitals across the State; andWhereas 2020 marks the 140th anniversary of the establishment of diplomatic relations between the United States and Romania: Now, therefore, be it That the Senate—(1)celebrates the 140th anniversary of the establishment of diplomatic relations between the United States and Romania;(2)applauds the Government and the people of Romania for the significant strides they have made in governance, anti-corruption, rule of law, economic reforms, and their continuing pursuit of democratic, social, and economic progress;(3)encourages the United States Government to use its leadership in NATO to advocate for an upgraded NATO presence in Romania, in order to better accommodate the evolving threat environment in and around the Black Sea region; and(4)reaffirms the enduring alliance between the United States and Romania, based upon shared democratic values, security partnership, and increasing economic ties.